Citation Nr: 0014972	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left ear disability to include otitis media 
and hearing loss disability.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right ear hearing loss disability, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1941 to November 
1943.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a left ear disability to include 
otitis media with hearing loss disability and denied an 
increased evaluation for the veteran's right ear hearing loss 
disability.  In December 1999, the Board requested an opinion 
from a Veterans Health Administration (VHA) medical expert.  
In January 2000, the requested VHA opinion was incorporated 
into the record.  In February 2000, the accredited 
representative was provided with a copy of the VHA opinion 
and informed of the veteran's right to submit additional 
evidence and/or argument.  In February 2000, the national 
accredited representative submitted additional argument.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


FINDINGS OF FACT

1.  In March 1963, the Department of Veterans Affairs denied 
service connection for a left ear disability to include 
otitis media with hearing loss disability.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in March 1963.  He did not submit a notice of 
disagreement with the decision.  

2.  The documentation submitted since the March 1963 RO 
decision is relevant and probative of the issue at hand.  

3.  The veteran's left ear otitis media with hearing loss 
disability originated during wartime service.  



CONCLUSIONS OF LAW

1.  The March 1963 rating decision denying service connection 
for a left ear disability to include otitis media with 
hearing loss disability is final.  New and material evidence 
sufficient to reopen a claim for service connection for left 
ear disability to include otitis media with hearing loss 
disability has been presented.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999).  

2.  Left ear otitis media with hearing loss disability was 
incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R.§ 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the United States Court of 
Appeals for Veterans Claims (Court) has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203, 206 (1999), 
citing Elkins v. West, 12 Vet. App. 209 
(1999).  


I.  Prior Final RO Decision

In March 1963, the Department of Veterans Affairs (VA) denied 
service connection for a left ear disability to include 
otitis media with hearing loss disability upon its 
determination that the claimed disorder was not manifested 
during active service or many years after service separation.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in March 1963.  He did not submit a 
notice of disagreement with the decision.  

The evidence upon which the March 1963 rating decision was 
formulated may be briefly summarized.  The veteran's service 
medical records indicate that he complained of running ears 
in October 1941.  On examination, he exhibited an excoriated 
left ear canal.  The veteran was diagnosed with a left ear 
fungal infection.  The service documentation conveys further 
that the veteran came under heavy bombardment during combat 
with the enemy.  A September 1962 physical evaluation from 
Charles A. Tucker, M.D., conveys that the veteran initially 
manifested left ear hearing loss disability in June 1961.  
The report of a November 1962 VA examination for compensation 
purposes relates that the veteran presented a history of 
decreased left ear auditory acuity since approximately 
February 1962.  On examination, the examiner observed a clear 
external left ear canal with multiple areas of deep 
retraction, thinning of the drum, and no perforation.  On 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
50 (65)
55 (65)
50 (60)

60 (65)

The numbers in the brackets reflect a converted score based 
upon the change in testing methods that occurred in 1966 and 
1967.  Speech audiometry revealed speech recognition ability 
of 70 percent in the left ear.  The veteran was diagnosed 
with "mainly conductive" bilateral hearing loss disability 
and left middle ear inflammation residuals.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1963 rating decision 
consists of VA clinical and examination records; private 
clinical documentation; the January 2000 VHA opinion; lay 
statements; and written statements from the veteran.  A 
September 1977 written statement from Robert E. McCarthy, 
M.D., indicates that the veteran was diagnosed with severe 
bilateral hearing loss disability and "chronic otitis media 
resulting from injuries of WWII to both ears."  The January 
2000 VHA opinion conveys that the veteran's inservice left 
ear fungal infection may have represented a middle ear 
infection; he had a subsequent history of recurrent left ear 
otitis media; and repeated otitis media infections can cause 
both conductive and neurosensory hearing loss disability.  
The physicians' statements constitute new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a left ear disability 
to include otitis media with hearing loss disability.  


III.  Service Connection

It is necessary to next determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  
Winters v. West, 12 Vet. App. 203, 206.  A "well-grounded" 
claim is one which is plausible.  The Board observes the 
physicians' statements found above to be sufficient to reopen 
the veteran's claim also render his claim well-grounded.  A 
review of the record indicates that all relevant facts have 
been properly developed.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for an anxiety disorder and right ear 
hearing loss disability.  

The veteran's service medical records indicate that he 
complained of running ears; was found to exhibit an 
excoriated left ear canal; and was diagnosed with a left ear 
fungal infection in October 1941.  The September 1962 written 
statement from Dr. Tucker reports that the veteran had a 
history of intermittent left ear hearing loss disability 
since 1961 and was diagnosed with probable left ear 
otosclerosis with defective hearing.  

In his October 1962 informal claim, the veteran advanced that 
he incurred bilateral hearing loss disability secondary to 
his service-connected chronic right ear otitis media.  At the 
November 1962 VA examination for compensation purposes, the 
veteran was diagnosed with left middle ear inflammation 
residuals and "mainly conductive" bilateral hearing loss 
disability.  

An October 1963 written statement from Dr. Tucker states that 
the veteran was seen on several occasions for left ear serous 
otitis.  The September 1977 written statement from Dr. 
McCarthy reflects that he initially saw the veteran in May 
1974.  The veteran presented a history of "hearing loss 
dated back from WW II."  The doctor reported that the 
veteran "experienced chronic otitis media resulting from 
injuries of WWII to both ears."  The veteran was diagnosed 
with severe bilateral hearing loss disability.  

At a January 1978 VA audiological evaluation, the veteran was 
noted to have had a recent ear infection and drainage.  On 
examination, he exhibited pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
85
80
90
-
90

Speech audiometry revealed speech recognition ability of 60 
percent in the left ear.

At a February 1978 VA audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
60
60
75
-
75

Speech audiometry revealed speech recognition ability of 52 
percent in the left ear.  

At an August 1983 VA examination for compensation purposes, 
the veteran reported that he had developed a severe left ear 
fungal infection while stationed in the South Pacific during 
World War II.  On audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
-
75

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The veteran was diagnosed with 
"chiefly conductive" mixed-type left ear hearing loss 
disability secondary to long-standing tympanosclerosis and 
chronic dry otitis media.  In his September 1996 application 
to reopen his claim, the veteran advanced that his current 
left ear hearing loss disability was precipitated by his 
combat experiences.  

The January 2000 VHA opinion indicates that the veteran's 
claims file was reviewed.  The VA physician commented that:

(a)  In answer to the 1st question, 
regarding the etiology of the veteran's 
current chronic left ear disability, it 
appears retrospectively that the patient 
had bilateral poor Eustachian tube 
function with bilateral ear infections 
from childhood.  His ear abnormalities 
were probably missed at [his] induction 
physical, but less likely that may have 
been a remarkably good time in his 
history.  
(b)  The 2nd asked question is closely 
linked to the 1st.  The second question 
asked if any relationship appears to 
exist between the veteran's left ear 
"fungal infection" and his current 
chronic left ear disability.  The right 
ear drainage proved severe enough to 
warrant surgery in 1941, but the left ear 
occasionally drained too.  That could 
have been what doctors at that time 
thought to be a purely external otitis 
(infection of the ear canal skin - often 
label "fungal") or there could have 
been an associated middle ear 
infection-impossible to say.  If there 
was a small tympanic membrane 
perforation, it could have easily been 
missed- as I suspect it was on the right 
side - (prior to routine [Ears, Nose, and 
Throat] clinic use of microscopes), and, 
if that were the case, there could be an 
association between the health of the 
middle ear and the external ear canal.  

(c)  The 3rd question asks if there is a 
relationship between the veteran's 
post-operative right otitis media and 
mastoidectomy residuals and his current 
chronic left ear disabilities.  The 
patient had an apparent modified radical 
mastoidectomy operation in 1941.  Once 
the mastoidectomy operation is completed, 
the resultant "mastoid bowl" constantly 
collects keratin debris" (shed skin 
material like dandruff) that becomes food 
for germs.  The mastoid bowl needs 
regular (every 3 to 12 months depending 
upon the patient) cleaning under a 
microscope and predisposes to recurrent 
infections, both bacterial and fungal.  
When one ear is actively infected, it is 
common to rub and scratch the infected 
ear and germs can easily be carried to 
the other ear.  

(d) Incorporated into the 3rd question 
was a desire to have the hearing loss 
disability addressed.  Depending upon the 
exact nature of the right ear operation, 
the ear bones (often eroded by recurrent 
infections) may be reconstructed to 
improve hearing or may not be.  In 1941, 
ossicular reconstruction was not done and 
usually resulted in a conductive hearing 
loss and the operation itself could cause 
some neurosensory loss as well.  
Audiometric data prior to service does 
not exist.  In 1978, an audiogram showed 
similar levels of conductive and 
neurosensory loss in both the operated 
and non-operated ears.  Beginning in the 
70s, there appears to have been an 
overall deterioration in the veteran's 
hearing and there could be many different 
explanations of that.  Repeated otitis 
media infections can cause both 
conductive and neurosensory hearing loss.  
He might have genetic predisposition, 
there could be arteriosclerotic changes 
and as the veteran ages, there is the 
hearing loss associated with aging 
(presbycusis).  Linking the left hearing 
loss directly to the right mastoidectomy 
is a "stretch."  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The record 
establishes that the veteran was diagnosed with a left ear 
"fungal infection" during active service; was treated for 
left ear otitis media on multiple occasions following service 
separation; and was initially diagnosed with chronic 
conductive left ear hearing loss disability for VA purposes 
in 1961.  The January 2000 VHA opinion advances that the 
veteran may have had either otitis media or otitis externa in 
1941 and presents a variety of possible etiologies for the 
veteran's current left ear hearing loss disability.  While 
the opinion is not a model of clarity, the VA physician 
appears to indicate that it is as likely as not that the 
veteran's inservice left "fungal infection" was otitis 
media and his subsequent post-service recurrent left ear 
otitis media precipitated his current left ear hearing loss 
disability for VA purposes.  Upon resolution of reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for left ear otitis media 
with hearing loss disability.  38 U.S.C.A. § 5107 (West 
1991).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a left ear disability to include 
otitis media with hearing loss disability is granted.  
Service connection for left ear otitis media with hearing 
loss disability is granted.  


REMAND

In light of this fact and given the award above of service 
connection for left ear otitis media with hearing loss 
disability, this case is REMANDED for the following action:  

The RO should reevaluate the veteran's 
entitlement to an increased evaluation 
for his bilateral hearing loss 
disability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

